Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8-11 and 13-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase, “in two axes” on line 2 of claim 2 is awkward since the support member rotates along or on two axes rather than “in” the axes.  An axis is merely a line, so how would the support member rotate in a line? Similar language is used in claims 3-5 as well. 
On line 2 of claim 8, “a vehicle” is confusing since it is unclear whether or not the applicant is referring to the vehicle set forth above.  Similar language is used in line 2 of claims 9 and 10.
On line 3 of claim 9, “a side of the vehicle” is confusing since it is unclear whether or not the applicant is referring to the side of the vehicle set forth on line 2 of claim 9.  Similar language is used in lines 3-4 of claim 10.

On line 2 of claim 13, “at a first position” is confusing since it is unclear if the applicant is referring to a first position of the housing or a first position of the track.  Additionally, “at” is confusing since it is unclear how an object is “at” a position since it would appear that the object would be in a position rather than at a position.  If the “first position” on line 2 of claim 13 is referring to the first position of the housing then “a first position” on line 3 of claim 13 is confusing since it is unclear how the first position of the housing differs from the first position of the roller construct and housing.  Also see “a first position” on lines 2 and 3 of claim 14.
Claims are being examined as best understood.   
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the track positioned at a fixed position inside the housing as recited in claim 12 and the track positioned inside the housing and slidable from a first position to a second position wherein the track is outside the housing as recited in claims 13-14 must be shown or the feature(s) canceled from the claim(s).  Figure 7 appears to show a track that is positioned outside a housing wherein the housing and roller are slidable relative to the track. It is unclear how this track would be positioned both inside and outside of the housing if the housing and track are slidable relative to each other. In figure 6, applicant attempts to show the track inside the housing 10.  However, in Figure 6, the track 12 is not shown and the lead line for reference character 12 identifies the cover 2 rather than the track.
No new matter should be entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Floyd 6,460,593.
In regard to claim 1, Floyd ‘593 discloses: 
A track (45)
A roller construct (20) slidably mounted to the track (45), the roller construct comprising a roller (21)
A cover(27) that rolls and unrolls about the roller construct (20)
An adjustable length support member (64a,64b) that is spaced apart from the roller construct (20) and is connectable to the cover (27)
Wherein the roller construct (20) is slidable laterally relative to the track (45). 
Wherein the track (45) is positioned inside a housing (62) having a fixed position and the roller construct (20) is slidable laterally from a position inside the housing (62) to a position that is outside the housing (62). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li 2006/0049656 in view of Ghazali 2006/0086470.
In regard to claim 1, with reference to Figures 1-2, Li ‘656 discloses a cover usable with a vehicle, comprising:
A track (1121)
A roller construct (33,34) slidably mounted to the track (1121), the roller construct comprising a roller (33)
A cover (32) that rolls and unrolls about the roller construct (33,34)
A support member (12) that is spaced apart from the roller construct (31) and is connectable to the cover (32)
Wherein the roller construct (33,34) is slidable laterally relative to the track (1121).  
Li ‘656 fails to disclose: 
The support member is length adjustable.
Ghazali ‘470 discloses: 
The support member (8) is length adjustable.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Li ‘656 to make the support member be length adjustable as taught by Ghazali ‘470 in order to provide differing angles of deployment of the curtain based on a user’s needs. 
In regard to claims 2 and 3, Li ‘656 fails to disclose: 
Wherein the length adjustable support member rotates about a fixed point and in two axes. 
A second length adjustable support member that is spaced apart from the roller construct and is connected to the cover
Ghazali ‘470 discloses: 
Wherein the length adjustable support member (8) rotates about a fixed point and in two axes. (shown in Figure 20) 
A second length adjustable support member (8)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Li ‘656, as modified above, to make the length adjustable support member 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Li ‘656, as modified above, to include a second length adjustable support member as taught by Ghazali ‘470 in order to distribute the weight of the device as well as help stabilize the cover when extended. 
In regard to claims 6-8, Li ‘656 discloses: 
Wherein the roller construct (33,34) slides laterally to a first side of the track (1121) and laterally to an opposite side of the track (1121).
Wherein the track (1121) is mounted over a cab of a vehicle (2) and the roller construct (31) is slidable laterally beyond a side of the vehicle. (The roller construct is capable of this.)
In regard to claim 9, Li ‘656/Ghazali ‘470 discloses: 
Wherein the track (1121, Li ‘656) is mounted over a cab of a vehicle (2, Li ‘656) and the roller construct (33,34 Li ‘656) is slidable beyond a side of the vehicle.
Wherein an upper end of the length adjustable support member (8, Ghazali ‘470) extends beyond a side of the vehicle. (Figure 21) 
In regard to claim 11, Li ‘656/Ghazali ‘470 discloses:
Wherein the length adjustable (as taught by Ghazali ‘470) support member (12, Li ‘656) is mounted near a front of the vehicle. (Figure 2)
Li ‘656/Ghazali ‘470 fail to disclose: 
The length adjustable support member is mounted near a rear of the vehicle. 	
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Li ‘656/Ghazali ‘470 to locate the length adjustable support In re Japikse, 86 USPQ 70.
Claims 4, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li 2006/0049656 and Ghazali 2006/0086470 as applied to claim 1 and further in view of Funk 2006/0267372.
In regard to claim 4 and 5 Lin ‘656 fails to disclose: 
Wherein the length adjustable support member rotates about a fixed point and in two axes.
Further comprising a second length adjustable support member that is spaced apart from the roller construct and is connected to the cover.
Wherein the second length adjustable support member is positioned adjacent to the length adjustable support member. 
Ghazali ‘470 discloses: 
Wherein the length adjustable support member (8) rotates about a fixed point and in two axes. (shown in Figure 20) 
A second length adjustable support member (8)
Funk ‘372 discloses: 
Wherein the second length adjustable support member (106, left) is positioned adjacent to the length adjustable support member (106, right). Figure 1
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Li ‘656, as modified above, to make the length adjustable support member rotate about a fixed point and in two axes as taught by Ghazali ‘470 in order to provide an increased flexibility in deployment of the device by allowing movement in multiple directions and angles. 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Li ‘656/Ghazali ‘470 to locate the second length support member by adjacent the first length support member as taught by Funk in order to allow a single mounting fixture to be used, simplifying installation reducing the number of parts used. 
In regard to claim 10, Li ‘656/Ghazali ‘470 discloses: 
Wherein the track (1121, Li ‘656) is mounted over a cab of a vehicle (2, Li ‘656) and the roller construct (33,34, Li ‘656) is slidable beyond a side of the vehicle.
Wherein an upper end of the length adjustable support member (8, Ghazali ‘470) extends beyond a side of the vehicle. (Figure 21) 
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li 2006/0049656 and Ghazali 2006/0086470 as applied to claim 1 and further in view of Michalczyk 10,907,405.
In regard to claims 12-14 Li ‘656 fails to disclose: 
Wherein the track is mounted in a fixed position and is inside a housing in a first position and the roller construct and housing are slidable laterally from a first position to a second position wherein the track and roller construct are outside the housing. 
Michalczyk ‘405 discloses: 
Wherein the track (450)(340) is mounted in a fixed position and is inside a housing (200)  in a first position (Figure 2) and the roller construct (300) and housing  (200) are slidable laterally from a first position to a second position wherein the track (450) and roller construct (300) is outside the housing (figure 1). 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY C RAMSEY/Examiner, Art Unit 3634                    

/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634